office_of_chief_counsel internal_revenue_service memorandum number release date cc pa rmwyzik postf-105598-11 uilc date may to lisa h downs associate area_counsel oklahoma city small_business self-employed from mitchel s hyman senior technician review branch procedure administration cc pa subject invalid abatement of assessment based on amended_return this document should not be used or cited as precedent date a --------------------- date b ------------------- date c -------------------------- date d -------------------------- tax_year ------- tax_year ------- amount a ----------- amount b --------- amount c --------- amount d ----------- amount e --- amount f ----------- amount g --------- this memorandum responds to your request for advice based on the following facts on date a the taxpayer and his wife the taxpayers filed their joint individual income postf-105598-11 tax form_1040 for tax_year reporting a liability of amount a on date b the service assessed the tax_shown_on_the_return the liability was satisfied by amount b of withholding an amount c overpayment credit from tax_year and a payment of amount d included with the tax_year return on date c the taxpayers submitted a form 1040x for tax_year reporting a liability of amount e on date d after processing the amended_return the service abated the date b assessment using the transaction code tc and input the refund code tc on that same date the service cancelled the refund using the transaction code tc more than three years after the original form_1040 was filed the service subsequently examined the amended_return and determined the taxpayers’ proper tax_liability for tax_year was amount f issue sec_1 was the abatement an erroneous abatement due to a clerical_error such that that the date b assessment could be reinstated is the limitation period for making a new assessment against the taxpayers still open if the service cannot assess the corrected tax_liability must the service refund the amounts paid conclusion sec_1 the abatement was not an erroneous abatement and therefore the date b assessment cannot be reinstated no the general three-year period of limitations for assessment began on the date the original return was filed and has subsequently expired the service may retain the amount of the corrected tax_liability paid prior to expiration of the assessment limitation statute and must refund the balance to the taxpayers erroneous abatement discussion sec_6404 authorizes the service to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which is excessive in amount assessed after the expiration of the period of limitations properly applicable thereto or erroneously or illegally assessed generally when an assessment is abated it is canceled and cannot be reinstated if the service later decides that a liability should not have been abated 311_fsupp_1184 postf-105598-11 s d n y instead the service must make a new assessment an abatement can be reversed however under the clerical_error doctrine in re 407_f3d_89 2nd cir united_states v cooper ustc d d c in crompton-richmond co the court differentiated an abatement based upon a substantive reconsideration of the taxpayer's liability from an abatement based upon mistake of fact or a bookkeeping error crompton-richmond co f_supp pincite the service is precluded from cancelling an abatement and reinstating an assessment when the abatement is based upon a substantive reconsideration of the taxpayer’s liability id if the abatement is based on an administrative error however the court ruled that the abatement can be reversed as long as the taxpayer is not prejudiced id because a clerical mistake does not fall within the provisions of sec_6404 through the abatement is a nullity and the original assessment remains valid pursuant to this case law the internal_revenue_manual irm permits reversal of an abatement made as a result of a clerical_error such as a keypunch error or the misreading of input documents where the taxpayer is not prejudiced by the error but where an abatement is made after a substantive redetermination of a tax_liability the abatement cannot be reversed but instead the assessment must be reassessed under the normal assessment procedures the irm provides that a n abatement tax decrease request made in response to an amended_return always constitutes a redetermination of tax even if the service makes only a hasty review of the return before making the abatement irm in the present case the abatement was made in response to an amended_return and therefore constitutes a substantive reconsideration of the taxpayers’ liability because there was a substantive reconsideration of the taxpayers’ liability the service is precluded from cancelling the abatement and reinstating the date b assessment period of limitations for assessment the service generally must assess a tax within three years after the filing of the return sec_6501 this period of limitations for assessment begins on the due_date of the return if the return is filed prior to the due_date or on the actual filing_date of the return if the return is filed after the due_date sec_6501 b the filing of an amended_return after the due_date of the original return does not serve to extend the period within which the service may assess a deficiency see 464_us_386 n 293_us_172 293_us_183 84_tc_203 in the present case the taxpayers’ amended_return was filed well after the due_date including extensions of the original return therefore the period of limitations for assessment began on the date the taxpayers filed their original return sec_6501 however provides an exception to the general three-year period of limitations under sec_6501 if a taxpayer omits_from_gross_income an amount in postf-105598-11 excess of percent of the amount of gross_income reported on the return the period of limitations for assessment is six years from the date the return was filed the word return in sec_6501 does not include amended returns filed after the due_date of the original return see chin v commissioner tcmemo_1994_54 38_tc_486 interpreting similar language in sec_275 the predecessor to sec_6501 20_tc_79 same in this case the taxpayers’ amended_return was filed after the due_date including extensions of the original return therefore it did not incorporate any omissions on the amended_return into the original return for purposes of sec_6501 because the exception provided in sec_6501 does not apply and the period of limitations which began to run with the filing of the original return has expired the service is barred from assessing the corrected tax_liability see chin tcmemo_1994_54 insulglass corp t c pincite goldring t c pincite see also 464_us_386 entitlement to a refund sec_6402 authorizes the service to make a refund of the amount of an overpayment made by a taxpayer an overpayment includes any payments assessed or collected after the limitations_period for assessment has run sec_6401 the definition of overpayment provided in sec_6401 however is not comprehensive the term ‘overpayment’ has been interpreted to mean ‘any payment in excess of that which is properly due ’ bachner v commissioner t c pincite citing 332_us_524 if unassessed taxes are properly due and voluntarily paid before the expiration of the limitations_period for assessment the payment is not an overpayment see 284_us_281 95_fedclaims_786 fed cl while the expiration of the period of limitations bars the assessment and collection of any additional taxes not already paid it does not prevent the service from retaining payments received before the expiration date when the payments do not exceed the amount that is properly due lewis u s pincite principal life ins fed cl pincite the failure to assess a tax timely impacts the ability of the service to pursue the unpaid amount it does not prevent the service from retaining an amount_paid with respect to that tax_liability prior to expiration of the limitations_period in the present case the service received the withheld amount credit and voluntary payment from the taxpayers well before the expiration of the three-year period of limitations for assessment therefore the amount of the payment which is not in excess of the proper tax_liability amount f does not constitute an overpayment and an amended_return that is filed late after the due_date of the original return including extensions is a nullity for purposes of the statute_of_limitations on assessment and does not incorporate anything into the original return see 464_us_386 117_f2d_572 3d cir postf-105598-11 may be retained by the service pursuant to the ccdm this amount should be accounted for by transferring it to the excess collection file ccdm see this ccdm provision for more information regarding the remaining actions that must be taken in handling the taxpayers’ account including the preparation of the barred assessment report the amount of the payment which is in excess of the proper tax_liability however should be refunded to the taxpayer because this amount constitutes an overpayment see principal life ins fed cl pincite ndollar_figure stating that the supreme court has defined overpayment as any payment in excess of that which is properly due citing jones u s pincite therefore the taxpayers are due a refund of amount g which is the amount of the payment in excess of the taxpayers’ proper tax_liability furthermore the taxpayers’ claim_for_refund is timely because the amended_return was filed on within three years from the date their original return was filed see sec_6511 claim_for_refund_or_credit must be filed within years from the date the original return was filed or years from the time the tax was paid whichever expires later please call if you have any further questions cc
